     Case 2:20-cv-10601-DMG-JEM Document 38 Filed 03/25/21 Page 1 of 1 Page ID #:197



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11     JASON L. ALAN,                       )    CASE NO.: CV 20-10601-DMG (JEMx)
                                            )
12                                          )
                           Plaintiff,       )    ORDER APPROVING
13
             v.                             )    STIPULATION FOR DISMISSAL
                                            )
14                                          )    WITH PREJUDICE [37]
       CMRE FINANCIAL SERVICES,             )
15                                          )
       INC,                                 )
16                                          )
                                            )
17                         Defendant        )
                                            )
18
19           Having considered the parties’ Stipulation for Dismissal, the above-entitled
20     action is hereby dismissed with prejudice.      The parties shall bear their own
21     respective costs.
22     IT IS SO ORDERED.
23
24     DATED: March 25, 2021
25                                              DOLLY M. GEE
                                                UNITED STATES DISTRICT JUDGE
26
27
28




                                                 1
